Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 05/05/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the rim wall 2 has at least one of a planar top surface 18 and a planar bottom surface 20 extending in a plane essentially parallel to the central opening 4.” It is unclear whether the planar top and bottom surfaces of the rim wall are essentially parallel to an axial plane of the opening, or a diametrical plane of the opening. Appropriate correction is required.   
Claim(s) that depend(s) from the rejected claim(s), that is, claims 5-6 is/are rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, and 9-15 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 2007-0224881; Fujiwara et al.) 
As to claim 1, D1 discloses a seal 13 for an angled connector 11 (in Figures 1-9), comprising: 
a rim wall enclosing a central opening (surfaces of 13 on the sides define the rim wall; the rim wall encloses a space to receive 11, and the space define the opening; Figures 1 and 3); and 
a sealing passage extending from outside the seal through the rim wall into the central opening (the two passages of 13 that accommodate wires 20 define the sealing passage), the seal having a planar plate-shaped configuration (Figures 3-4).  

As to claim 2, D1 discloses the seal of claim 1, wherein the sealing passage extends continuously from outside the seal into the central opening (Figure 3).  

As to claim 3, D1 discloses the seal of claim 1, wherein the rim wall is entirely planar (Figure 1).  

As to claim 4, D1 discloses the seal of claim 1, wherein the rim wall has at least one of a planar top surface and a planar bottom surface extending in a plane essentially parallel to the central opening (Figure 1 and 3). 

As to claim 7, D1 discloses the seal of claim 1, further comprising a radially outwardly protruding sealing lip (lips that surrounds wires 20; Figures 2-3 and 6.)  

As to claim 9, D1 discloses the seal of claim 7, wherein the radially outwardly protruding sealing lip is one of a pair of radially outwardly protruding sealing lips (Figures 2-3, and 6.)  

As to claim 10, D1 discloses the seal of claim 9, wherein the pair of radially outwardly protruding sealing lips are arranged on a pair of axially opposite ends of a radially outwardly facing side surface of the rim wall (Figures 2-3). 

As to claim 11, D1 discloses the seal of claim 1, further comprising an essentially U-shaped arc section having a pair of arms extending parallel to one another (13 has U-shaped arc section with parallel arms extending toward wires 20; Figures 2-3.) 
 
As to claim 12, D1 discloses the seal of claim 11, further comprising a bow connecting the pair of arms, a pair of ends of the arms remote from the bow are connected to one another by a straight base (Figures 2-3).  

As to claim 13, D1 discloses the seal of claim 12, wherein the sealing passage radially extends from outside the seal through the straight base into the central opening (Figures 2-3). 
 
As to claim 14, D1 discloses the seal of claim 12, wherein the straight base has a larger radial thickness than the essentially U-shaped arc section (Figures 2-3).  

As to claim 15, D1 discloses the seal of claim 1, wherein the sealing passage is one of a pair of sealing passages arranged parallel to one another (Figures 2-3).  

Claim(s) 18 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D2 (US 2012-0034800; Shiga). 
As to claim 18, D2 discloses an angled connector 11 (Figures 1-5), comprising: 
a top cover 12; 
a bottom cover 11 mounted to the top cover and closing a cavity (space between 12 and 11 define the cavity); and 
a seal 60 held in the cavity sealingly engaging the top cover 12 and the bottom cover 11, the seal 60 having a planar plate-shaped configuration (Figures 1 and 3) and including a rim wall (side surfaces of 60) enclosing a central opening (the space in 60 that accommodates 43 defines the central opening) and a sealing passage (passages in 60 that receives wires 100) extending from outside the seal through the rim wall into the central opening (Figures 1 and 3).  

Allowable Subject Matter
Claims 5-6, 8, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675